Case: 14-60839   Document: 00513327715     Page: 1   Date Filed: 01/04/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                     Fifth Circuit

                                                                          FILED
                                                                       January 4, 2016
                                 No. 14-60839
                                                                       Lyle W. Cayce
                                                                            Clerk
PRO-LIFE MISSISSIPPI; DANA CHISHOLM; ESTER MANN; JOHN
BREKEEN; LAURA DURAN; DOUG LANE; RONALD NEDERHOED;
BERKELEY OSTRANDER; CALVIN ZASTROW,

             Plaintiffs - Appellants

v.

LINDSAY HORTON, Individually and in his official capacity as Chief of
Police for the City of Jackson, Mississippi; JESSE ROBINSON, Individually
and in his official capacity as an Officer for the City of Jackson, Mississippi
Police Department; JAMES MCGOWAN, Individually and in his official
capacity as an Officer for the City of Jackson, Mississippi Police Department;
MARY JAMES, Individually and in her official capacity as an Officer for the
City of Jackson, Mississippi Police Department; MARIE HAMPTON,
Individually and in her official capacity as an Officer for the City of Jackson,
Mississippi Police Department; JAMES ROSS, Individually and in his official
capacity as an Officer for the City of Jackson, Mississippi Police Department;
WILLIS THOMAS, Individually and in his official capacity as an Officer for
the City of Jackson, Mississippi Police Department; UNKNOWN OFFICERS
1-10, Individually and in their official capacity as an Officers for the City of
Jackson, Mississippi Police Department; CITY OF JACKSON, MISSISSIPPI,

             Defendants - Appellees



                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 3:14-CV-568


Before JOLLY, JONES, and BENAVIDES, Circuit Judges.
     Case: 14-60839      Document: 00513327715         Page: 2    Date Filed: 01/04/2016



                                      No. 14-60839
PER CURIAM:*
       We have reviewed the briefs and the record. The parties have fully
argued the case before us. We are satisfied that the district court neither
abused its discretion nor clearly erred in concluding that the plaintiffs have
not satisfied their burden for a preliminary injunction.               Entitlement to a
preliminary injunction requires that the plaintiffs must show four factors:
likelihood of success on the merits; “irreparable injury if the injunction is not
granted; that the irreparable injury outweighs any harm to the other side; and
that granting the preliminary injunction will not disserve the public interest.”
Cardoni v. Prosperity Bank, 805 F.3d 573, 579 (5th Cir. 2015). The district
court, after a five-day hearing, found that the plaintiffs had not shown that
they are likely to prevail on the merits of their underlying § 1983 claims. The
plaintiffs’ § 1983 claims for injunctive relief turn on a fact-intensive inquiry
and credibility assessments. We review a district court’s factual and credibility
determinations with great deference. United States v. Powers, 168 F.3d 741,
753 (5th Cir. 1999). This appeal is no exception. Thus, we hold that the district
court did not abuse its discretion in finding that the plaintiffs had not
demonstrated a likelihood of success on the merits. We emphasize that we
have reached no opinion whatsoever on the ultimate merits of the case.
       The district court’s denial of the preliminary injunction is AFFIRMED.
We return the case to the district court for such further proceedings as are
appropriate.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2